                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
1                                                                 EASTERN DISTRICT OF WASHINGTON



2                                                                  Sep 04, 2019
                                                                       SEAN F. MCAVOY, CLERK

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                   No.    2:18-CV-00216-SMJ
5
                               Plaintiff,
6                                                ORDER OF STIPULATED
                  v.                             JUDGMENT
7
     LAITH ELAIMY; ABIR ELAIMY,
8    also known as ABEER ELAIMY;
     FEDERAL NATIONAL MORTGAGE
9    ASSOCIATION; WASHINGTON
     TRUST BANK; and FANNIE MAE,
10
                               Defendants.
11

12         Before the Court is the parties’ Joint Stipulation Regarding Discovery

13   Between United States and Laith and Abir Elaimy, ECF. No. 38. Having reviewed

14   the filing and the record in this matter, the Court is fully informed and acknowledges

15   and grants the stipulation, and enters judgment in the stipulated amount.

16         The parties stipulate to the entry of judgment in favor of the United States,

17   and against Laith Elaimy, in the amount of $355,133.92 as of July 31, 2019, for the

18   1999, 2001, and 2003 individual income tax periods. Id. at 2. The parties’

19   stipulation is limited to the entry of judgment in the above-stated amounts, and does

20



     ORDER OF STIPULATED JUDGMENT - 1
1    not resolve the issue of the United States’ right to foreclose on certain property to

2    satisfy some or all of the judgment. Id. at 2–3.

3          Accordingly, IT IS HEREBY ORDERED:

4          1.     The parties’ Stipulation Regarding Discovery Between United States

5                 and Laith and Abir Elaimy, ECF No. 38, is ACKNOWLEDGED and

6                 GRANTED.

7          2.     The Clerk’s Office shall enter JUDGMENT in favor of the United

8                 States, and against Defendant Laith Elaimy, in the amount of

9                 $355,133.92, as of July 31, 2019, for the 1999, 2001, and 2003

10                individual income tax periods.

11         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

12   provide copies to all counsel.

13         DATED this 4th day of September 2019.

14                       ____________________________
                         SALVADOR MENDOZA, JR.
15                       United States District Judge

16

17

18

19

20



     ORDER OF STIPULATED JUDGMENT - 2
